DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The parties agreed, via interview, amending the claimed invention to incorporate limitations of former dependent claim 4 places the claimed invention in condition for allowance. Please see below for more detail.

Interview
Applicant-Initiated interview held on December 11, 2022. See attached interview summary.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bill Dippert on December 11, 2022.

The application has been amended as follows: 



	a sensor having a sensor head with a chamber, said sensor head having a permeable area through which the analyte can pass into said chamber when said sensor head contacts the medium; 

	a cross-linked hydrogel filling said chamber, said cross-linked hydrogel being configured to undergo a change in volume when contacting the analyte passed into said chamber which leads to a change in pressure in said chamber, said cross-linked hydrogel having a plurality of a responsive component, said responsive component [[is]] being responsive to the analyte such that the volume of said cross-linked hydrogel decreases when said responsive component binds to the analyte such that the pressure in said chamber decreases, and the volume of said cross-linked hydrogel increases when the analyte is released from said responsive component such that the pressure in said chamber increases, said responsive component comprising a crown ether; and

	a pressure sensor configured to measure the pressure in said chamber for detecting the presence or the concentration of the analyte, wherein said cross-linked hydrogel is in isochoric condition in said chamber and has a generally linear dependency of a measured pressure for temperatures of said cross-linked hydrogel below a lower critical solution temperature,
wherein molecules of said crown ether are attached to said cross-linked hydrogel such that they form pairs of said crown ether molecules, wherein two of  said crown ethers of a respective pair of molecules are configured to bind the analyte simultaneously, and wherein the analyte is disposed between said crown ethers of the respective pair of molecules in a bound state.

Claim 4: cancelled

Claim 6: The sensor system according to claim 1, wherein said cross-linked hydrogel comprises a polymer of one of a  monomer selected from the group consisting of N-isopropylmethacrylamide, N-ethyl-N-methyl acrylamide, N,N-diethyl acrylamide, N,N-dimethylaminoethyl methacrylate [[or]], and (ethylenglycol)methacrylate.

Claim 12: The sensor system according to claim 1, wherein said responsive component[[:]] is configured to detect  K+ as the analyte.

Claim 13: cancelled
Claim 14: cancelled
Claim 15: cancelled
Claim 16: cancelled

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1, and all dependent claims thereof, recites “wherein molecules of said crown ether are attached to said cross-linked hydrogel such that they form pairs of said crown ether molecules, wherein two of  said crown ethers of a respective pair of molecules are configured to bind the analyte simultaneously, and wherein the analyte is disposed between said crown ethers of the respective pair of molecules in a bound state,” which in combination with the rest of the claimed invention is allowable. The closest teachings to the currently claimed invention were the references applied in the previous office action. However, none of the previously applied references teach and/or suggest wherein molecules of said crown ether are attached to said cross-linked hydrogel such that they form pairs of said crown ether molecules, wherein two of  said crown ethers of a respective pair of molecules are configured to bind the analyte simultaneously, and wherein the analyte is disposed between said crown ethers of the respective pair of molecules in a bound state.
Therefore, claims 1, 5-12, and 17-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791